Slip Op. 03-55

                  UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
SANDRA CHRISTOPHER AND              :
FORMER EMPLOYEES OF                 :
ANVIL KNITWEAR,                     :
                                    :
            Plaintiffs,             :               Before:        WALLACH, Judge
                                    :               Court No.:     02-00153
      v.                            :
                                    :
CHAO, UNITED STATES                 :
SECRETARY OF LABOR,                 :
                                    :
            Defendant.              :
____________________________________:


                                  ORDER OF DISMISSAL

        The Court having reviewed the Department of Labor’s (“Labor”) determination on
remand, Anvil Knitwear, Inc.; Kings Mountain, North Carolina; Notice of Revised
Determination On Remand, 68 Fed. Reg. 5,655 (Feb. 4, 2003) (“Revised Determination”), which
certifies all workers of Anvil Knitwear, Inc., Kings Mountain, North Carolina who became
totally or partially separated from employment on or after August 3, 2000 through two years from
the issuance of the Revised Determination as eligible to apply for adjustment assistance; and the
Court having reviewed all the pleadings and papers on file herein, and Plaintiffs having advised
the Court, by letter dated March 6, 2003, that they are satisfied with Labor’s determination on
remand, and good cause appearing therefore, it is hereby

         ORDERED that this action is dismissed pursuant to USCIT Rule 41(a)(2).



                                     __________________________
                                      Evan J. Wallach, Judge


Dated:          May 16, 2003
                New York, New York